DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,207,899. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the US Patent and is covered by the US Patent, since the US patent and the instant application are claiming common subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johan et al. (# WO 2016/066531).
Johan et al. discloses:
16. An inkjet printing method for manufacturing decorative panels ([0029]-0031]), the method comprising: a) providing a paper substrate ([0075]-[0079]) including one or more ink receiving layers ([0100]-[0109]); b) jetting a color image with pigmented aqueous inkjet inks from a pigmented aqueous inkjet ink set on the paper substrate including one or more ink receiving layers ([0029]-[0031]); and c) drying the jetted color image ([0029]-[0031]; [0051]-[0059]), wherein the pigmented aqueous inkjet ink set consists of a red aqueous inkjet ink containing a red pigment selected from the group consisting of C.I. Pigment Red 254 ([0154]), C.I. Pigment Red 176 ([0154]), and mixed crystals thereof ([0155]; [0159]); a yellow aqueous inkjet ink containing a pigment C.I Pigment Yellow 150 or a mixed crystal thereof ([0155]; [0159]); a black aqueous inkjet ink containing a carbon black pigment (Carbon black FW18; [0156]; [0159]); and optionally a cyan aqueous inkjet ink containing a copper phthalocyanine pigment ([0153]), wherein the pigmented aqueous inkjet inks contain less than 1 wt % of surfactant with the wt % based on the total weight of the aqueous inkjet ink (less than 2%; [0190]-[0194]), wherein the pigmented aqueous inkjet inks are jetted at a jetting temperature between 25° C. and 35° C.(32° C; [0235]), and wherein the one or more ink receiving layers are applied by either a coating technique or a printing technique other than inkjet printing (see Examples).
The Examiner draws particular attention to the Applicant that " Johan et al. does address red, yellow, cyan, black pigment and surfacat, it teaches a laundry list of possible color pigments ([0154]-[0159]); and at least one surfactant ([0190]-[0194]). The format in which Johan et al. presents its teaching does not change the fact that it teaches the claimed invention. It is not necessary for Johan et al. to present its teaching in an example format citing it in a list is sufficient.  
Therefore, it would have been obvious to one of ordinary skill in the art, absent evidence to the contrary, to choose any of the color pigment and surfactant from the list and any additives from the list, including those presently claimed, and thereby arrive at the claimed invention. However, "applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others." In re Courtright, 377.

17. The inkjet printing method of claim 16, the method further comprising using a single pass printing process, wherein the inkjet print heads remain stationary and the paper substrate is transported under the inkjet print heads (see figure: 1-3).
18. The inkjet printing method of claim 17, wherein the color image comprises a wood motif having wood nerves extending in the transport direction of the paper substrate including one or more ink receiving layers ([0120]-[0124]).
19. The inkjet printing method of claim 16, wherein the paper substrate includes multiple ink receiving layers ([0100]-[0119]) and an outermost ink receiving layer which contains no inorganic pigment or an amount of inorganic pigment smaller than that of the one or more ink receiving layers located between the paper substrate and the outermost ink receiving layer (0100]-[0119]).
20. The inkjet printing method of claim 19, wherein the inorganic pigment is selected from the group consisting of alumina hydrates, aluminum oxides, aluminum hydroxides, aluminum silicates, and silicas ([0106]).
21. The inkjet printing method of claim 20, wherein the one or more ink receiving layers contain a polymeric binder selected from the group consisting of polyvinyl alcohol, a vinyl alcohol copolymer, and a modified polyvinyl alcohol ([0103]).
22. The inkjet printing method of claim 16, wherein the red pigment is C.I. Pigment Red 254 or a mixed crystal thereof ([0159]).
23. The inkjet printing method of claim 22, wherein the pigmented aqueous inkjet ink set includes the cyan aqueous inkjet ink ([0153]).
24. The inkjet printing method of claim 16, wherein the pigmented aqueous inkjet inks have a static surface tension at 25° C. of no more than 28 mN.m (18 to 45 mN/m; [0191]).
25. The inkjet printing method of claim 16, wherein the viscosity of the aqueous inkjet inks at a temperature of 32° C. is between 5 mPas and 12 mPas at a shear rate of 1,000 s−1 ([0214]; see Examples).
26. The inkjet printing method of claim 16, wherein the paper substrate has a porosity according to Gurley's method (DIN 53120) of between 8 seconds and 20 seconds (8 to 25 second; [0077]).
27. The inkjet printing method of claim 16, wherein the ink receiving layer(s) have a total dry weight between 2.0 g/m2 and 10.0 g/m2 ([0101]).
28. A method for manufacturing decorative panels including the inkjet printing method of claim 16, wherein the paper substrate having the jetted and dried color image is impregnated with a thermosetting resin ([0052]-[0055]).
29. The method for manufacturing decorative panels of claim 28, wherein the melamine formaldehyde resin has a formaldehyde to melamine ratio of 1.4 to 2 ([0087]).
30. The method for manufacturing decorative panels of claim 29, wherein the paper is provided with an amount of thermosetting resin equalling 40% to 250% dry weight of resin as compared to weight of the paper (]0088]).
31. The method for manufacturing decorative panels of claim 28, wherein the impregnated paper substrate is heat pressed between a core layer and a protective layer and cut into a decorative panel selected from the group consisting of flooring, kitchen, furniture, and wall panels ([0056]).
32. The method for manufacturing decorative panels of claim 29, wherein the decorative panel includes a tongue and a groove capable of achieving a glue less mechanical join between decorative panels ([0060]-[0061]).
33. A decorative panel obtained by the manufacturing method of claim 28, wherein the decorative panel is selected from the group consisting of flooring panels and furniture panels ([0056]).
34. The decorative panel of claim 33, wherein the decorative panel includes, in order, a protective layer, an outermost ink receiving layer, an inner ink receiving layer, a core layer with a tongue and a groove, and optionally a balancing layer, wherein the ink receiving layers include a jetted and dried color image ([0056]-[0061]).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Torfs et al. (# US 2016/0214395) discloses a method for manufacturing decorative surfaces includes the steps of a) inkjet printing a colour pattern on a paper substrate with one or more aqueous inkjet inks of an aqueous inkjet ink set; and thereafter b) impregnating the paper substrate with a thermosetting resin, wherein the aqueous inkjet ink set includes a cyan aqueous inkjet ink containing a copper phthalocyanine pigment; a red aqueous inkjet ink containing a pigment C.I Pigment Red 254 or a mixed crystal thereof; a yellow aqueous inkjet ink containing a pigment C.I Pigment Yellow 151 or a mixed crystal thereof; and a black aqueous inkjet ink containing a carbon black pigment; with the proviso that the aqueous inkjet inks do not include a polymer latex binder; and that the paper substrate includes one or more ink receiving layers for improving the image quality of the aqueous inkjet inks jetted thereon (see Abstract).
(2) Demondt et al. (# US 2016/0208121) discloses an inkjet printing method for manufacturing decorative surfaces includes the steps of a) jetting a colour pattern with one or more aqueous inkjet inks including a polymer latex binder on a thermosetting resin impregnated paper; and b) drying the one or more aqueous inkjet inks (see Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/           Primary Examiner, Art Unit 2853